Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Summary
This is the initial Office action based on the 16920336 application filed 07/02/2020.
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Claims 1,2,3,4,5,6,7,8,9 are pending and have been fully considered. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

(s) 1, 4, 7, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20090266237 (herein known as SERRA) in view of US 2012/0148828 A1 (herein known as TSAPATSIS).

With regard to claim 1, SERRA teaches a method of preparing a CHA zeolite separation membrane having a controlled size of defects, comprising:, especially at para 18-24, 26, 39, 48, within scope of controlled size of defects para 25, CHA para 48
 (a) adding a support having a CHA particle seed layer deposited thereon to a synthetic solution for zeolite growth containing an organic structure directing agent and Si and Al as raw materials, and then conducting hydrothermal synthesis;, especially at para 18-24, 26, 39, 48, particle seed layer para 26, an organic structure directing agent para 39, Si and Al as raw materials para 24, CHA para 48
 SERRA does not specifically teach (b) conducting rapid calcination at a temperature of 700 to 1,200°C for 10 seconds to 5 minutes after hydrothermal synthesis; 
But, TSAPATSIS teaches (b) conducting rapid calcination at a temperature within claimed range for time within claimed range, especially at para 30 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to provide details of SERRA with (b) conducting rapid calcination at a temperature within claimed range for time within claimed range of TSAPATSIS for the benefit of providing the lacks details of particular temperature and time for the calcination after hydrothermal 
 TSAPATSIS teaching to reach the temperature of claimed "calcination at a temperature of 700 to 1,200°C" would inherently involve traveling through the range of conducting low-temperature calcination by heating at a temperature of 450 to 55O°C, especially at para 30

With regard to claim 4, SERRA teaches
 wherein the support comprises "zirconium" (zirconia), especially at para 37

With regard to claim 7, see discussion of instant claim 1

With regard to claim 8, SERRA teaches a method of separating CO2 from a mixture containing CO2 and a molecule selected from CH4 using the CHA zeolite separation membrane of claim 7, especially at para 51 and see discussion of instant claim 7

Claim(s) 3, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20090266237 (herein known as SERRA) in view of US 2012/0148828 A1 (herein known as TSAPATSIS) as applied to claim(s) above, and further in view of JP 2012-45483 A (Machine translation used as Official Translation) (herein known as MITSUBISHI).


 But, MITSUBISHI teaches wherein a molar ratio of Si/Al is within claimed range , especially at  para 32 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to provide SERRA -TSAPATSIS with wherein a molar ratio of Si/Al is within claimed range of MITSUBISHI for the benefit of providing the workable details of Si/Al ratio (which are lacking in SERRA as to Si/Al ratio) for "separation" as tuaght by MITSUBISHI, especially at para 7,32; otherwise, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP 2144.05 PART II-A)

With regard to claim 5, SERRA does not specifically teach wherein the organic structure directing agent comprises one or more selected from the group consisting of TMAdaOH (N,N,N- trimethyl-1-adamantan ammonium hydroxide) 
But, MITSUBISHI teaches wherein the organic structure directing agent comprises one or more selected from the group consisting of TMAdaOH (N,N,N- trimethyl-1-adamantan ammonium hydroxide), especially at  para 156 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to provide SERRA -TSAPATSIS with wherein the organic structure directing agent comprises one or more selected from the group consisting of TMAdaOH (N,N,N- 

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20090266237 (herein known as SERRA) in view of US 2012/0148828 A1 (herein known as TSAPATSIS) as applied to claim(s) above, and further in view of KR 10-2019-0056114 A (herein known as CHOI).

With regard to claim 9, SERRA does not specifically teach wherein the separation is performed at a temperature of 30 to 200°C within the scope of under dry conditions or wet conditions 
But, CHOI teaches wherein the separation is performed at a temperature of 30 to 200°C within the scope of under dry conditions or wet conditions, especially at claims 9,10  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to provide SERRA -TSAPATSIS with wherein the separation is performed at a temperature of 30 to 200°C within the scope of under dry conditions or wet conditions of CHOI for the benefit of providing details of workable temperature for CHA zeolite separation as taught by, especially at claims 9,10; otherwise, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP 2144.05 PART II-A)


Allowable Subject Matter
Claim(s) 2,6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R SHUMATE whose telephone number is (571)270-5546.  The examiner can normally be reached on M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on (571)272-6383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ANTHONY R SHUMATE/
Primary Examiner, Art Unit 1776